Citation Nr: 0915667	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-41 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating in excess of 20 percent 
for a service connected lumbar spine disability.

2.	Entitlement to an increased rating in excess of 20 percent 
for a service connected cervical spine disability.

3.	Entitlement to an increased rating in excess of 10 percent 
for service connected bilateral arthritis of the feet.

4.	Entitlement to an initial rating in excess of 10 percent 
for service connected radiculopathy of the right leg.

5.	Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1980 and from July 1988 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) 
from September 2003 and October 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Colombia, South Carolina and St. Petersburg, Florida.

The Veteran requested a Travel Board hearing on these 
matters, which was held in March 2008 where he presented as a 
witness before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  He also had 
participated in a Decision Review Officer (DRO) hearing at 
the RO in August 2005.

The Board notes that the issue of entitlement to service 
connection for depression initially appeared to be listed as 
a matter for appellate review.  See Hearing Transcript at 2.  
However, as the RO granted this claim in May 2007, this issue 
is no longer before the Board for consideration.  See Hearing 
Transcript at 2-3.  
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.



REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2008).  Specifically, at his Travel Board hearing, the 
Veteran indicated that his service connected disabilities had 
worsened since his last VA examinations, which occurred in 
2006.  See Travel Board Hearing Transcript at 3-6.  In a 
March 2008 statement, the Veteran's representative also 
indicated that the service-connected disabilities had 
worsened, and requested new examinations.  As the Veteran has 
affirmed that his symptoms have increased in severity, and in 
light of the fact that the most recent VA examinations 
occurred approximately three years ago in 2006, the Board 
determines that, pursuant to VA's duties to assist in the 
development of a claim under the Veterans Claims Assistance 
Act (VCAA), fresh VA orthopedic examinations of the lumbar 
spine, cervical spine and bilateral feet are warranted, as 
well as a VA neurological examination of the right lower 
extremity.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (holding that 
"[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination."); VAOPGCPREC 11-95 
(determining that while the Board need not order a new 
examination simply because of the passage of time, such a 
fresh examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination).

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued 
its decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which set forth specific VCAA notification 
requirements relating to increased rating claims.  The AMC/RO 
therefore must ensure compliance with these VCAA notification 
requirements, particularly by informing the Veteran that he 
may submit medical or lay evidence demonstrating a worsening 
or increase in severity of his disabilities and the effect 
that worsening has on his employment and daily life.  

With respect to the Veteran's service connection claim for a 
bilateral hip disorder, the Board also determines that a VA 
examination, complete with medical nexus opinion, is required 
in order to fully and fairly adjudicate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (discussing when VA 
must provide a medical examination in relation to a service 
connection claim).  Specifically, the Veteran has claimed 
that he injured his hips during his active service when he 
was involved in a motor vehicle accident, when he repeatedly 
fell out of a hammock, and when he fell off a cliff while 
performing land navigation duties.  See Travel Board Hearing 
Transcript at 10-11, 15.  A review of the Veteran's service 
treatment records verifies that he was involved in a motor 
vehicle accident in July 1989, at which time he suffered 
injuries to his back.  Notably, in August 1989, the records 
indicate that the veteran was treated in the clinic for 
various complaints of pain related to the motor vehicle 
accident, including pain in his hips.  Additionally, the 
Veteran's service treatment records contain an entry in 
September 1990 indicating that he fell of a cliff, although 
the primary injury noted at that time was to the right ankle.  

Despite the evidence of an in-service injury and current 
disabilities, the Veteran has indicated, through his 
accredited representative, that he has had difficulty 
obtaining a medical opinion as to the etiology of his claimed 
bilateral hip disorder based on a thorough review of his 
service treatment records.  Travel Board Hearing Transcript 
at 14.  The Board recognizes that the Veteran underwent a VA 
joints examination in May 2006, wherein the examiner 
determined that the Veteran had mild degenerative joint 
disease (DJD) of the hips as well as radiculopathy.  While 
this clinician offered an unfavorable opinion as to whether 
the Veteran's DJD was causally related to the in-service 
automobile accident, he did not opine whether the current DJD 
of the hips, as likely as not, could be related to the 
Veteran's other in-service injuries (namely, the in-service 
motor vehicle accident and the falls).  

Additionally, it appears that this clinician did not offer a 
full or otherwise complete opinion as to whether the 
Veteran's service connected lumbar spine disability, cervical 
spine disability or arthritis of the bilateral feet either 
caused or aggravated his bilateral hip disorder(s).  Instead, 
the clinician merely opined that the DJD of the hips "is 
less likely than not associated with" his service connected 
disabilities.  In the Board's view, this wording leaves open 
the possibility that these service connected disabilities may 
have aggravated or permanently worsened the Veteran's 
bilateral hip problem.  Accordingly, the Board concludes that 
a fresh VA examination of the bilateral hips with nexus 
opinion relating to direct service connection and service 
connection on a secondary basis is warranted to address this 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.           

Accordingly, the case is remanded for the following action:

1. Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), to 
include notification requirements 
enunciated in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), particularly by 
ensuring that the Veteran has been told 
that he may submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disabilities 
and the effect that worsening has on his 
employment and daily life.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2008).  

2. Schedule the Veteran for VA orthopedic 
and neurological examinations for the 
purpose of determining the current 
severity of his service connected: (1) 
lumbar spine disability; (2) cervical 
spine disability; (3) arthritis of the 
feet; and (4) radiculopathy of the right 
lower extremity.  

The examiner(s) should review the claims 
file and indicate as such in the 
examination reports, and should perform 
appropriate physical examinations, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted. 

Orthopedic testing must include pertinent 
range of motion studies with special 
attention to when, (in terms of degrees 
of motion), the Veteran experiences pain, 
fatigue, weakness, incoordination, or any 
other relevant DeLuca symptoms.  

The clinician(s) performing the 
orthopedic examinations should opine 
whether the Veteran has any additional 
loss of function (i.e., motion) of (1) 
the lumbar spine, (2) the cervical spine, 
or (3) the bilateral feet due to pain or 
flare-ups of pain, supported by adequate 
pathology; and whether it is at least as 
likely as not the Veteran has any 
additional functional loss due to 
weakened movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other relevant symptoms 
or signs.  Such determinations should be 
expressed, if feasible, in terms of 
additional loss of motion of the joints 
involved.

The examiner(s) are requested to provide 
a rationale for any opinion expressed.  

3. Schedule the Veteran for a VA medical 
examination for the purpose of 
determining the etiology of his bilateral 
hip disorder, to include (1) whether any 
such disorder was directly caused by an 
incident of his active service (such as 
the documented motor vehicle accident in 
1989 and/or the fall from a cliff in 
1990); or (2) whether the bilateral hip 
disorder was aggravated by his service 
connected disabilities of the lumbar 
spine, cervical spine, bilateral feet, or 
right lower extremity.  The examiner 
should review the claims file, to include 
the Veteran's service treatment records, 
and indicate as such in the examination 
report.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's current bilateral 
hip disorder is causally related to 
his periods of active service, or 
any incidents thereof, to include 
the documented in-service automobile 
accident in 1989, his reported falls 
from a hammock, or the documented 
fall off of a cliff in 1990 while 
performing land navigation tasks?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's current bilateral 
hip disorder was caused or 
aggravated by his service connected 
lumbar spine disability, cervical 
spine disability, bilateral foot 
disability, or right lower extremity 
disability?

If the examiner determines that the 
Veteran's bilateral hip disorder was 
aggravated by his service connected 
lumbar spine, cervical spine, bilateral 
foot, or right lower extremity 
disabilities, the examiner is requested 
(to the extent it is possible) to provide 
an opinion as to approximate baseline 
level of severity of the nonservice-
connected disease or injury before the 
onset of aggravation.

The examiner is requested to provide a 
rationale for any opinion expressed.   

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, readjudicate 
the Veteran's claims on appeal.  If the 
Veteran remains dissatisfied with the 
outcome, issue an appropriate SSOC and 
provide an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




